Petitions denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Abusada petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motions for return of seized property, for reconsideration of his motion to appoint counsel, and to strike the Government’s answer. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has denied Abusada’s motions. Accordingly, we deny the mandamus petitions as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED.